1
2
3
4
5
6
7
                          UNITED STATES DISTRICT COURT
8
9                       SOUTHERN DISTRICT OF CALIFORNIA
10   CHRIS LANGER,                                    CASE NO. 18cv1829-LAB (BGS)
11                                     Plaintiff,
                                                      ORDER DISMISSING CASE [Dkt. 9]
12                       vs.
13   ALLIED EQUITY, LLC, et al.,

14                                  Defendant.

15         Following their notice of settlement, the Court instructed the parties to submit a
16   joint dismissal by January 4, 2019. They have now done so. Dkt. 9. Their joint motion
17   to dismiss the case is GRANTED and this case is DISMISSED WITH PREJUDICE, with
18   each side to bear its own costs and fees.
19
20   IT IS SO ORDERED.
21   Dated: November 28, 2018
22
23                                                  HONORABLE LARRY ALAN BURNS
                                                    United States District Judge
24
25
26
27
28
